Title: From John Adams to the Comte de Vergennes, 13 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris July 13th. 1780
      
      By the Treaty of Alliance of the sixth of February 1778, his Majesty and the United States agreed, in Case of War, to join their Councils and Efforts against the Enterprises of the common Enemy: to make it a common Cause, and aid each other mutually with their good Offices, their Councils and their Forces, according to the Exigences of Conjunctures, and each of the contracting Parties, in the manner it may judge most proper, is to make all the Efforts in its Power against the common Enemy.
      I have cited these Clauses from the Treaty, not as foundations of any demand, that I have to make, because they are neither proper to support any demand, nor have I Authority to make any if they were: but as an Apology for the Liberty I take of requesting your Excellency’s Attention to a few Observations upon the present Conjuncture of Affairs.
      It is certain from the best Intelligence from London, as well as from the debates in Parliament on the several Motions which have been made for a pacification, that the British Ministry are inflexibly determined to pursue the War another Campaign in America, to send more Troops and Ships there, if they possibly can obtain them, and to put to the hazard not only, the national Credit, but their maritime Power, and even their political Existence, rather than give up their designs of domination over America; and indeed this is not at all to be wondered at, that the Ministers and the Nation, who have so far lost their Justice, their Humanity and Policy, as to deliberately form and pursue the plan of changing the foundations of the Laws and Government of thirteen Colonies, and reducing them to Slavery; and who have pursued this object with such sanguinary Fury for so many Years, should persist so as to bury themselves in the Ruins of the Empire, rather than fail of their purpose, when it is plain they consider, and, that not without Reason, the same Ruin in the Independence of America and her Connections with France.
      The Conduct of Monsieur Le Comte de Guichen; on the seventeenth of April, and the fifteenth and nineteenth of May, in the West Indies, does great honor to the national Bravery, as well as their Science in naval Tacticks, and shews that there is no Cause to fear that the Enemy will obtain any Advantage there. Yet nothing has yet been done on either Side that seems decisive.
      The Advantages which Spain has gained in West Florida, and particularly of late at Mobile, and the probability that they will succeed in acquiring both the Floridas, shews that the English are on the losing hand in that quarter: but it is not the loss of both the Floridas, nor of all their West India Islands, in my Opinion, that will induce them to make Peace, and acknowledge the Independence of America in Alliance with France. They will see every posession they have beyond their Island lopped off, one after another, before they will do this.
      I pretend not to know, to what part of America Monsieur de Ternay, and Monsieur de Rochambeau are destined; but to whatever part it is, whether Canada, Nova Scotia, New York, Carolina or Georgia, I have no hopes of any thing decisive from their Operations, altho’ they should be instructed to co-operate with General Washington. If they should be destined against Canada or Nova Scotia, they may succeed: but this success will not be decisive. If they are intended against New York, I have no hopes of their Success. The Naval Force is not sufficient to command the Seas. Admiral Graves, added to the Ships before at New York, will be superiour; and I shall venture to give my Opinion that without a Superiority of naval Force, clear and indisputable, New York will never be taken. It is so situated, it is so fortified, it is garrisoned with Troops so accustomed to War, and so imbittered and inflamed by cruel passions carefully nursed up in their Breasts by their King and their Generals, and it is universally regarded by them a Post of such essential Importance, that I confess I should dispair of Success against it, with an Army twice as numerous as that of the Generals Washington and Rochambeau united, while the English are Masters of the Seas, or even while they have there an Equality of naval Power.
      Most People in Europe have wondered at the Inactivity of the American Army for these two Years past, but it is merely from Want of Knowledge or Attention. The true Cause of it is; the English have confined themselves to their strong holds in Sea port Towns, and have been sheltered from all Attacks and Insults there by the Guns of their Men of War, and forever will be so, while they have the Superiority at Sea. If our Army had been three times as numerous as it was, it must have remained inactive, without a Fleet to co-operate with it; for an Attack upon New York, without a Fleet, would have been only sacrificing the Lives of thousands of brave Men, without a possibility of succeeding.
      Had the English two Years ago marched into the Country from Philadelphia, instead of retreating back with precipitation to New York, Europe would have heard more of the Exertions of the American Army: so much more, that in my serious Opinion, You would have heard of its total destruction. As it was, they were closely pursued, attacked, and if not beaten, yet they had much the worst of the Action; for besides their loss in killed, wounded, and in those who perished under the fatigue and heat of the day, not less than five hundred deserted from them and their desertions would have multiplied in every unsuccessful Engagement within the Country. If the last Year the British Army had marched out into the Country, instead of remaining under Cover of their Men of War, I am equally clear that they would have been ruined. The English ever since the Alliance have been fearfully apprehensive of an Attack upon their strong holds on the Sea Coast by the French. This it was induced them to retreat from Philadelphia to New York, and this has kept them almost wholly confined to that Garrison, the last Year.
      I mention this, merely to wipe off the Imputation said to result from the Inactivity of our Army, since the Alliance, by shewing the true Cause of it; that it proceeds not from any Change of Sentiment in the Americans, but from the Change of the mode of prosecuting the War on the part of our Enemies.
      I am, however, clearly of Opinion, and I know it to be the general Sense of America, that the English, both in North America and the West India Islands, have been for these Two Years past absolutely in the Power of their Enemies, and that they are so now, and will continue to be so, in such a degree, that nothing will be wanting but attention to their situation, and a judicious application of the Forces of the Allies, to accomplish the entire Reduction of their Power in America. In order to shew this, let me beg your Excellency’s Attention to a few Remarks upon the Situation of the English; and upon the Method of applying the force of the Allies so as to reduce them.
      The English are in possession of Canada, a Province vastly extensive, and in which there is a great Number of Posts, at a great distance from each other, necessary to be maintained among a People too, who are by no means attached to them, but who would readily afford all the Assistance in their Power to the united forces of France and of the United States, and who would join them in considerable Numbers. In this whole Province, the English have not, comprehending the Garrisons of all their Posts, more than four thousand Men.
      The English are in possession of Nova Scotia. They have in Hallifax and the other Parts of the Province, and at Penobscot about three thousand Men. But the People of this Province, being descendants and Emigrants from New England chiefly, are discontented with British Government, and desirous of joining the United States.
      They are in Possession of New York Island, Long Island and Staten Island, where they have in all of regular British Troops, perhaps Thousand Men. The Militia and Volunteers &c., of whom they make such an ostentatious display in the dispatches of their Generals, and in the Gazette of St. James’s, are of very little Consideration. Their Numbers are much exaggerated. It is Force, and Fear and Policy, that enrolls the greatest part of them. There are perhaps fifteen thousand Inhabitants of the City. These, together with the Army and Navy, are fed and supplied with provisions and stores and fuel, and their Cattle and Horses with forage brought by Sea from Quebec, Hallifax, Ireland, and the West India Islands, except the small Quantity which they draw from Long Island and Staten Island.
      They are now in Possession of Charlestown in South Carolina and Savannah in Georgia. Their Armies and Navies in these places, as well as the Inhabitants, must be chiefly supplied by Sea in the same manner.
      They are still perhaps in possession of St. Augustine in East Florida and Pensacola in the West. From these places they have drawn of late Years great supplies of Lumber and Provisions for their West India Islands. The Number of Troops in Georgia and Carolina may amount to Thousands.
      They are in Possession of Jamaica, Barbadoes, Antigua, St. Christophers, and St. Lucie and other Islands. These draw Supplies of Provisions and Lumber &c., from Quebec, Hallifax, Pensacola, and Augustine, that is from the Floridas. The Number of Troops they have in each Island, I am not able to ascertain: but certainly they are not strong in any of them. And the Climate in the West Indies and in Georgia and Carolina, is making a rapid Consumption of their Men.
      From this Sketch it will be easily seen, what a great Number of Posts they have to sustain, how these are mutually connected with and dependent on each other, and that their Existence in all of them depends upon their Superiority at Sea, and that to carry on the Intercourse and Communication between these various places, a vast Number of Transports, Provision Vessels and Merchant Ships, are necessary. This is so much the fact, that the English Nation has now little Navigation left but what is employed in maintaining the Communication of these places with one another and with Europe. Here then it is that the English Commerce and Navy is vulnerable, and this it is which clearly points out to their Enemies, the only sure and certain Way of reducing their Power in that quarter of the World; and if it is reduced there, it is brought into a narrow Compass every where.
      The Policy and Necessity of keeping always a superiour Fleet both in the West India Islands and on the Coast of the Continent of North America, is from all this very obvious. The English are so sensible of this, that they dread it as the greatest Evil that can befal them. The Appearance of the Count D’Estaing upon the Coast of North America never failed to throw the English into the utmost Terror and Consternation.
      The Appearance of a French Fleet upon our Coasts has repeatedly compelled, and ever must compel the English to call off from their Cruises, all their Frigates, and other Ships, and to assemble them at New York for their Security, and the defence of that place. These are among the happy Effects of such a measure. The Communication of the United States, not only with each other, but with the West Indies, with France, and all other parts of Europe, with which they have any Concern, is immediately opened, and they are thereby easily furnished, in all parts, with every thing fitting and necessary to carry on the War with the greatest Vigour. His Majesty’s Fleets and Armies will be amply and much more cheaply supplied, and his Subjects will reap, in Common with the Inhabitants of the United States, the benefits of this free Commerce. It will give free Sea-Room to the few Frigates belonging to Congress, and the several States, to cruise for the Merchant Ships, Provision Vessels and Transports of the Enemy. It gives Opportunity also to the Privateers to do the same. There are at this day, notwithstanding the dreadful Sacrifices made at Charlestown and Penobscot, Sacrifices the Necessity of which would have been entirely prevented by a few ships of the line, the Continental Frigates, the Confederacy, which is arrived at Philadelphia, the Alliance which will soon be there, the Trumbll, the Deane, the Bourbon, and also a Ship of fifty six Guns, which is nearly ready for Sea. The State of Massachusetts has two Frigates and several smaller Vessels. There are besides these now in being, belonging to Newbury Port, Beverly, Salem, Marblehead, Portsmouth, Boston and Rhode Island about forty Privateers. There are several belonging to Philadelphia. If a French Fleet should constantly remain upon that Coast, the Number of these Privateers would be doubled in a very few Months. What Havock then must these armed Vessels make, especially if a few French Frigates should be also ordered to cruise for Prizes, among the Provision Vessels, Merchant Ships and Transports passing and repassing to and from America and the West Indies to Europe, and to and from America and the West Indies, and to and from Quebec, Nova Scotia, New York, Charlestown, Savannah and the Floridas. Such depredations have several Times been made by our Cruisers alone, as to reduce the English at New York to very great distress: and it would be very easy to reduce them in this Way, to such Misery, as to oblige them to surrender at discretion.
      I therefore beg leave to submit it to your Excellency’s Consideration, whether there is any possible Way, that a Marine Force can be employed against the English, so much to the advantage of France, and the disadvantage of England, as in this Way: and whether upon the principles of French Interest and Policy alone, even without taking into Consideration that of the United States, a Fleet ought not to be constantly kept in North America. The Advantages they will there have, in Artists, Supplies, Accommodations &c. above the English are obvious.
      But the Question will arise, where shall they winter? I answer they may winter with perfect Security and Advantage, either at Boston, Rhode Island, Delaware or Cheasapeak Bay.
      Another Question will arise, whether they should all winter together in one Port, or be seperated to several Ports?
      I apprehend, however, that it would be most prudent to leave it to the discretion of the Commander in Chief of the Squadron, to keep the Squadron together, or to detach parts of it, according to the Exigences of the Service, advising with Congress, or with the Chevalier de la Luzerne, from time to time.
      Two Ships of the Line with three Frigates stationed at Boston, with orders to cruise occasionally for the protection of French and American Trade and the Annoyance of the Enemy: the same Number at Rhode Island with the same Orders—the same Number at Delaware River with similar Orders and a like Number in Cheasapeak Bay with like Orders, which would make eight Ships of the Line and twelve Frigates, I have a moral Certainty would in one Year reduce the Power of the English in North America to absolute Annihilation without striking a Blow at Land. Those Ships would make a diversion of an equal Force of the English from the West India Islands, so that they would be in that respect as usefully employed for his Majesty there as any where. Eight Ships of the Line and twelve Frigates stationed together at Rhode Island, with Orders to cruise for the same purposes would do the same thing.
      Which plan would be best I dare not undertake to say. But until further informed, and instructed by Congress, I should think however, that the best plan would be to station the Fleet for the Winter, either in Delaware, or Cheasapeak Bay: and as the War has lately turned to the Southward, I am most inclined to think that Cheasapeak Bay would be the most proper.
      But, in all Events, I beg leave to intreat in the most earnest manner that a powerful Fleet may be ordered to winter somewhere in North America. By this means I think there is a moral Certainty that the English will be ruined there; whereas if Dependence is had upon the Assault and Attack of their strong holds, without the most absolute Command of the Sea, I fear it will end in Disappointment and Disgrace.
      There is the more urgent Reason for laying these Considerations before your Excellency, because there is a proportion of the People in America, who wish to return to the domination of Great Britain, many of whom are sensible and artful Men. They take Notice of every Circumstance of the Conduct of France, and represent it in such a Light, as they think will throw a prejudice against the Alliance into the Minds of the People. They represent the Affair of Rhode Island and of Savannah and some other things, as proofs that the Court of France do not mean to give any effectual Aid to America, but only to play off her Strength against that of Britain, and thus exhaust her both. The Refugees in England concur with them in these Representations, and the Ministry, and the Members of Parliament in their public Speeches represent the same thing. Even Mr. Hartley, who is more for Peace than any Man in that Kingdom, in a printed Letter to the Inhabitants of the County of York, says, “it is our duty to unravel by Negotiation, the Combination of Powers now acting against Us”: and he says further in express Words, that “it is apparent to all the World, that France might long ago have put an End to that part of the War, which has been most distressing to America, if they had chosen so to do.” He must mean here the War of their Frigates and Privateers upon our Trade. “Let the whole System of France be considered,” says he, “from the beginning down to the late Retreat from Savannah, and I think it is impossible to put any other Construction upon it, but this, viz, that it has always been the deliberate Intention and Object of France, for purposes of their own, to encourage the Continuation of the War in America, in hopes of exhausting the Strength and Resources of this Country, and of depressing the rising Power of America.” This is not only the Language of Mr. Hartley, but the general Language of Newspapers and Pamphlets, and, I am well informed, of Conversation, in England. These are very industriously sent to America, through various Channels which cannot be stopped, by Laws, Art, or Power.
      The body of the People have great Confidence in the sincerity of France; but if these contrary Opinions should be suffered to gain ground, as they most assuredly will, if something is not done to prevent it; when all the World sees and declares as they do, that it is the best Policy of France, if She considered her own Interest alone in the Conduct of the War, to keep a superiour naval Force upon the Coast of the Continent of North America; I leave your Excellency to judge, what a melancholy effect it will have upon our Affairs. There is no Event, in my Opinion, which would have so direct a tendency to give force and extent to Opinions so dangerous to both Nations, as the calling off from the Continent your Naval Force, during the Winter, and not keeping a Superiority there through the Year. I scruple not to give it as my opinion, that it will disunite, weaken and distress Us more than, We should have been disunited, weakened or distressed, if the Alliance had never been made.
      The United States of America are a great and powerful People, whatever European Statesmen may think of them. If We take into our Estimate, the Numbers and Character of her People, the Extent, Variety, and Fertility of her Soil, her Commerce, and her Skill and Materials for Ship building, and her Seamen, excepting France, Spain, England, the Emperor and Russia, there is not a State in Europe so powerful. Breaking off such a Nation as this from the English so suddenly, and uniting it so closely with France, is one of the most extraordinary Events that ever happened among Mankind. The prejudices of Nations in favor of themselves and against all other Nations, which spring from self-love, and are often nurtured by Policy for unworthy purposes, and which have certainly been ever cultivated by the English with the utmost Care, in the Minds of the Americans, as well as of the People of every other Part of their dominions, certainly deserve the Attention of the wisest Statesmen, and as they are not to be eradicated in a Moment, they require to be managed with some delicacy. It is too often said in France, where the Prejudice against the English has not been fostered into so much Rancour, because France never had so much to fear from England, as England has from France, That “the Americans and the English are the same thing,” not to make it appear that there are some Remnants of Prejudices against Americans among the French: and it must be confessed there are some in America against France. It is really astonishing however, that there are so few, and it is the Interest and Duty of both, to lessen them as fast as possible, and to avoid with the nicest Care every colourable Cause of reviving any part of them.
      I beg your Excellency to excuse this Trouble, because the State of things in North America, has really become alarming, and this merely for Want of a few French Men of War upon that Coast, and to believe me to be, with the greatest Respect Sir, your Excellency’s most obedient and most humble Servant
      
       John Adams
      
     